Citation Nr: 1726894	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of surgery with arthritis of the left foot, currently rated as 10 percent disabling prior to February 27, 2009; 20 percent disabling from February 27, 2009; 100 percent disabling from January 20, 2011; and 20 percent disabling from March 1, 2011; and to include whether a combined evaluation greater than 50 percent for a bilateral foot disability is warranted for the period of November 16, 2015 to the present.  

2.  Entitlement to an increased disability rating for residuals of surgery of right foot with gout, currently rated as 10 percent disabling prior to February 27, 2009; and 20 percent disabling from February 27, 2009; and to include whether a combined evaluation greater than 50 percent for a bilateral foot disability is warranted for the period of November 16, 2015 to the present.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the previous assignment of separate 10 percent ratings for the Veteran's left and right foot disabilities.  Subsequent July 2009, March 2011, and March 2016 rating decisions assigned the current disability ratings as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this regard, the Board notes that the March 2016 rating decision evaluated the Veteran's left and right foot disabilities together and assigned a 50 percent rating therefor.  Thus, the Board must now consider whether such action was proper in its assessment of the Veteran's claims, by determining whether separate or combined ratings are more advantageous to the Veteran per 38 C.F.R. § 4.25 (2016).

These matters were also remanded by the Board in January 2011 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a travel board hearing in November 2010.  In May 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was further informed that if no response was received within 30 days, the case would be reassigned.  To date, no response has been received.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matters on appeal.

In July 2013, the Veteran filed a claim for entitlement to a temporary total evaluation for convalescence following July 2013 surgery of the left foot.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those issues as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

First, the Veteran most recently underwent VA foot examination in November 2015.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the November 2015 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, a new examination is required with regard to the Veteran's foot claims.

Additionally, the Board finds the November 2015 examiner's opinion regarding functional loss to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To that end, the November 2015 examiner indicated that he could not "opine as to what additional loss of range of motion in degree that [the Veteran's disabilities] would cause during repeated use over time or flare-ups . . . ."  See November 2015 VA examination.  However, functional loss as due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and as due to weakened movement, excess fatigability, and incoordination, must be considered with regard to these claims.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).  As such, a new VA examination is warranted to properly assess the Veteran's functional loss as caused by those factors addressed in 38 C.F.R. § 4.40 and 4.45.

Finally, determination of the Veteran's foot claims will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the foot claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU.

Said remand provides additional opportunity for a VA examiner to assess the impact of the Veteran's service-connected disabilities on his employability, as such an opinion is currently absent from the record.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA foot examination to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's foot disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's foot disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

Finally, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




